Judge Johnson
dissenting.
I respectfully dissent from the majority opinion. I believe that under the holding of Smith v. State, 289 N.C. 303, 222 S.E. 2d 412 (1976), the plaintiffs cause of action lies against the principal, Mr. Simpson, and not the agent, Mr. Trimpi. When a contract is made with a known agent, acting within the scope of his authority for a disclosed principal, the contract is that of the principal alone. See also, Jenkins v. City of Henderson, 214 N.C. 244, 247, 199 S.E. 37, 39 (1938). The letter from Mr. Trimpi to the plaintiff discloses that Mr. Trimpi was acting as an agent for his principal, Mr. Simpson, seeking to use the principal’s funds to fulfill the obligations of the contract.